ORDER

PER CURIAM.
Cheryl E. Smith appeals the decision of the Labor and Industrial Relations Commission affirming the decision of the Appeals Referee of the Division of Employment Security pursuant to Section 288.210 RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. We have, however, provided the parties with a brief memorandum, for their use only, setting forth the reasons for our decision. An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).